Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Berrier on June 3, 2022.
CLAIMS
The limitations of claim 7 are incorporated into the independent claim 1, as a result claim 7 is canceled.
Refer to the attached pdf for the examiner’s amendments.
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses an apparatus comprising a drive controller (110, fig 1) and an electric submersible pump (ESP) (120) wherein the ESP has a linear motor (121) with a plurality of position sensors (215, fig 2) and a mover (220), the ESP combines the outputs of the position sensors into a composite signal in which a source of each signal component is indistinguishable, tracking a position of the mover (220) in the drive controller by counting transitions in the composite signal and producing output power in dependence on the transitions in the composite signal and thereby driving the linear motor, wherein each signal component comprises either a rising edge or a falling edge of a signal output by a corresponding one of the position sensors, the controller is configured to perform an initialization procedure in dependence on transitions in the composite signal and thereby identify a starting position of the mover within the linear motor.
Russell (USPN 4,687,054) discloses a drive controller (38, fig 1) and an electric submersible pump (ESP) (fig 2A and 2B) wherein the ESP has a linear motor (fig 2A) with a plurality of position sensors (340, 342, and 344, fig 2A) and a mover (300).
However, Russell does not disclose combining the outputs of the position sensors into a composite signal in which a source of each signal component is indistinguishable, tracking a position of the mover in the drive controller by counting transitions in the composite signal and producing output power in dependence on the transitions in the composite signal and thereby driving the linear motor, wherein each signal component comprises either a rising edge or a falling edge of a signal output by a corresponding one of the position sensors, the controller is configured to perform an initialization procedure in dependence on transitions in the composite signal and thereby identify a starting position of the mover within the linear motor.
Reininger (USPN 6,919,719)  discloses combining the outputs of the position sensors (15 and 16, fig 1) into a composite signal (P, fig 1) in which a source of each signal component is indistinguishable (col 3, lines 56-65), tracking a position of the mover in the drive controller by counting transitions in the composite signal (col 2, line 18-24). However, Reininger does not disclose producing output power in dependence on the transitions in the composite signal and thereby driving a linear motor, and wherein each signal component comprises either a rising edge or a falling edge of a signal output by a corresponding one of the position sensors, the controller is configured to perform an initialization procedure in dependence on transitions in the composite signal and thereby identify a starting position of the mover within the linear motor.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746